Citation Nr: 1719580	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to November 9, 2012, and as 70 percent disabling from November 9, 2012.

2.  Entitlement to an effective date earlier than January 19, 2007, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Jurisdiction of the matter was subsequently transferred to the RO in Detroit, Michigan.

In July 2012, the Veteran was afforded a personal hearing before a hearing officer at the RO.    

In October 2016, the Veteran was scheduled for a Travel Board hearing before the Board.  However, he failed to appear; thus, the hearing request is considered withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an effective date earlier than January 19, 2007, for a grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's PTSD has been manifested by total occupational and social impairment during the entire appellate period.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD for the entire appellate period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran's PTSD is currently rated as 30 percent disabling prior to November 9, 2012, and as 70 percent disabling from November 9, 2012 under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Service connection for PTSD was granted in the May 2010 rating decision on appeal.  The Veteran was initially assigned a 30 percent rating effective January 19. 2007.  Subsequently, the rating for PTSD was increased to 70 percent effective November 9, 2012.  The Veteran contends that he is entitled to higher ratings for his service-connected PTSD.

Reviewing the medical records during the appellate period shows that the Veteran's GAF scores were predominantly around the low and mid-40s, which demonstrates serious symptoms.  

Although the April 2010 VA examination report stated that the Veteran had only moderate symptoms and he was assigned a GAF score of 65, this assessment does not appear consistent with the Veteran's reported symptoms and social and occupational functioning.  The Veteran reported being moody and irritable, was involved in a lot of fights and arguments, had nightmares and flashbacks, and had multiple suicide attempts in the past that were not treated in a hospital.  The Veteran denied having suicidal ideation at the time of the examination and reported that his symptoms were moderate as counseling was helping him improve; however, the examiner noted that the Veteran was not able to keep three previous marriages, had no friends, was unable to keep jobs in the past and was unemployed at the time of the examination.  Also, the Board finds that the GAF score of 65 was not consistent with the severity of the Veteran's PTSD prior to and following this examination.

Significantly, a January 2007 discharge summary stated that the Veteran was treated from October 2006 to November 2006 for PTSD and was assigned a GAF score of 33.  He was referred for inpatient treatment and reported having sleep problems, anger, tossing and turning in his sleep, waking up in cold sweats at times, occasionally intrusive thoughts related to combat, getting startled easily, and social isolation.  

A May 2008 private psychiatric assessment revealed that the Veteran had social, personal and occupational impairment caused by difficulty concentrating, generalized anxiety with panic attacks when in social situations or driving, short and long-term memory loss, flashbacks/intrusive thoughts, sleep disturbance, was withdrawn and isolative, and had bouts of moderately severe depression.  He was diagnosed as having PTSD with a GAF score of 45.  The examiner also found that based on his education, training, work history, and current level of symptoms, he was not a viable rehabilitation candidate nor was he employable.  

A July 2010 VA examination report stated that the Veteran's symptoms were chronic and severe, which was reflected in the May 2008 GAF score of 45 and, based on meeting with the Veteran, there has been no appreciable changes in severity since that report.  The examiner also stated that his PTSD symptoms created major impairment in individual, social and occupational impairment.

The private psychologist who provided the May 2008 assessment, provided PTSD disability benefits questionnaires in November 2012 and June 2014.  In both reports, the examiner indicated that the Veteran had total occupational and social impairment and found that the Veteran had social, personal and occupational impairment caused by difficulty concentrating, generalized anxiety with panic attacks when in social situations or driving, short and long term memory loss, flashbacks/intrusive thoughts, sleep disturbance, was withdrawn and isolative, had bouts of moderately severe depression with more frequent crying spells, and poor judgment (i.e. road rage).  The Veteran reported feeling emotionally numb and void of feeling since his return from the military, had difficulty trusting others, had only a few close friends, had rocky interpersonal relationships, avoided thinking or talking about his traumas over the years, felt alienated, had a sense of doom and negativity, lost interest in things he previously enjoyed, was hypervigilant, and had exaggerated startle response.  He also kept weapons in the house and would always scan his environment.  The Veteran was assigned GAF scores of 43 in 2012 and 42 in 2014.  

Treatment records also show that the Veteran has been receiving individual and group therapy over the entire appellate period and is taking various medications for his PTSD symptoms.

Overall, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, his symptoms of PTSD have resulted in a disability picture that more nearly approximates total occupational and social impairment throughout the appeal period, due to the effects of his PTSD symptoms, which caused severe interference to social and occupational function.  Affording the Veteran the benefit of the doubt, the Board finds that that the record supports the 100 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In sum, the Board concludes that a 100 percent rating is warranted for PTSD.  As 100 percent is the maximum evaluation allowed, a higher evaluation is not available, on either a schedular or extraschedular basis.

ORDER

An increased evaluation of 100 percent for the service-connected PTSD for the entire appellate period is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Veteran seeks an earlier effective date for the grant of service connection for PTSD.  The Board finds that the issue must be remanded for due process and additional development.  

In July 2012, the RO granted service connection for PTSD and assigned a 30 percent rating.  In May 2011, the Appellant submitted a timely notice of disagreement (NOD) with the effective date for the grant of service connection for PTSD.  The record does not reflect that the RO has issued a statement of the case (SOC) on this issue.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case with respect to his claim for entitlement to an earlier effective date for grant of service connection for PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


